Citation Nr: 0717699	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-13 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his minor child in the appellant's custody.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
Appellant represented by:   None


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975.

By special apportionment decision in December 2004 (and in an 
April 2005 "review" decision), the Regional Office (RO) 
denied the appellant (the veteran's former spouse) 
entitlement to an apportionment of the veteran's compensation 
benefits for his minor child (L.B.) in the appellant's 
custody.


FINDINGS OF FACT

1.  The veteran and the appellant married in October 1986, 
had a child, L.B., in November 1987, and divorced in July 
2003.

2.  The veteran's former spouse has demonstrated that 
hardship has existed since the time she filed her application 
for apportionment.

3.  No documentary evidence has been presented showing that 
an apportionment of the veteran's VA disability compensation 
in an amount equal to additional compensation paid for L.B. 
as a dependent child would cause undue hardship on the 
veteran.




CONCLUSION OF LAW

The criteria for apportionment of the veteran's VA disability 
compensation on behalf of L.B. in an amount equal to 
additional compensation paid for L.B. as a dependent child 
have been met.  38 U.S.C.A. §§ 5107, 5307 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.450, 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2004 and May 2005, the 
veteran and his former spouse were informed of the evidence 
and information necessary to substantiate apportionment 
claims, the information required of them to enable VA to 
obtain evidence in support of this contested claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
they should submit if they did not desire VA to obtain such 
evidence on their behalf.

Duty to Assist

The parties have not referenced any pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

Analysis

The veteran and the appellant married in October 1986, had a 
child, L.B., in November 1987, and divorced in July 2003.  
The RO originally granted the veteran VA disability 
compensation benefits, effective from April 1975.  RO 
correspondence dated in July 1988 informed the veteran that 
he would be receiving an additional amount of benefits for a 
spouse and child.

In July 2004 the appellant requested (as construed by the RO) 
an apportionment of the veteran's VA disability compensation 
benefits.  By special apportionment decision in December 2004 
and April 2005, the RO denied the veteran's former spouse 
entitlement to an apportionment of the veteran's compensation 
benefits for their minor child L.B.  The veteran's former 
spouse has appealed the apportionment decisions, essentially 
stating that financial hardship is shown to exist on the part 
of herself and L.B; in her April 2005 substantive appeal she 
asserted that she should receive the additional compensation 
that the veteran was paid per month on behalf of L.B. as a 
dependent child.

Legal Criteria

If the veteran's children are not in his custody, all or any 
part of compensation payable on account of any veteran may be 
apportioned as is prescribed by the Secretary of Veterans 
Affairs.  38 U.S.C.A. § 5307.  VA regulations elaborate that 
an apportionment may be paid if the veteran's children are 
not residing with the veteran and the veteran is not 
reasonably discharging his or her responsibility for the 
support of those children.  38 C.F.R. § 3.450 (a)(1)(ii).  If 
a veteran is providing for his dependents, however, under 38 
C.F.R. § 3.450(c), no apportionment may be made.

A "special apportionment" may be paid pursuant to 38 C.F.R. § 
3.451, and without regard to any other provision relating to 
apportionment, where hardship is shown to exist on the part 
of the veteran's dependents.  In such cases, compensation may 
be apportioned between the veteran and his dependents on the 
basis of the facts of the individual case as long as it does 
not cause undue hardship to the other persons in interest.  
In determining the basis for special apportionment, the 
following facts are to be considered: the amount of VA 
benefits payable, other income and resources of the veteran 
and of the dependents who are claiming apportionment, and the 
special needs of the veteran, his or her dependents and/or 
the apportionment claimants.  38 C.F.R. § 3.451.  In short, a 
special apportionment provides for a dependent in a situation 
in which the veteran is reasonably discharging his 
responsibility for the support of his children, but special 
circumstances exist which warrant giving the dependents 
additional support.

In this case, the evidence indicates that the veteran 
reasonably discharged his responsibility for L.B.'s support.  
The record appears to reflect, and the veteran's former 
spouse has indicated, that the veteran has paid his court-
ordered $369 per month for L.B.'s support, as ordered in the 
July 2003 divorce decree and stipulation.  Accordingly, as 
the veteran has provided for L.B. during the relevant time 
frame covered by this appeal, an apportionment under 38 
C.F.R. § 3.450 would not be proper in this case.

As previously indicated, a "special apportionment" may be 
paid pursuant to 38 C.F.R. § 3.451, and without regard to any 
other provision relating to apportionment, including 38 
C.F.R. § 3.450, where hardship is shown to exist on the part 
of the veteran's dependents.

According to the documents of record, the veteran's former 
spouse's monthly expenses exceeded her monthly income by more 
than $290.  The Board concludes, therefore, that the 
veteran's former spouse has demonstrated that hardship has 
existed.  As such, the question thus becomes whether the 
apportionment at issue will cause the veteran undue hardship.

The RO has provided the veteran opportunities to submit 
financial information pertinent to this matter, but the 
veteran has not taken advantage of the opportunities.  Based 
on the information in the file, the record does not 
substantiate that the veteran would experience undue hardship 
as a result of apportionment of an amount equal to additional 
compensation paid for L.B. as a dependent child.

The Board notes that L.B., born in November 1987, has 
attained the age of majority during this appeal, and, 
consequently, would not generally be entitled to receipt of 
apportioned funds subsequent to attaining the age of 
majority.

The Board here specifically emphasizes that the Board is not 
finding that the veteran failed, at any time, to discharge 
his responsibility for the support of L.B.  Instead, the 
Board has simply found that the appellant was able to show 
that she had demonstrated that hardship existed, especially 
at the time that she originally filed her request for 
apportionment.

In light of the foregoing, the Board concludes that an 
apportionment of the veteran's compensation benefits for L.B. 
in an amount equal to additional compensation paid per month 
for L.B. as a dependent child is appropriate.


ORDER

An apportionment of the veteran's compensation benefits for 
his minor child L.B. in an amount an amount equal to 
additional compensation paid per month for L.B. as a 
dependent child is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


